Citation Nr: 0000366	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-05 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for gastric ulcer 
disease.

2.  Entitlement to service connection for chronic organic 
disability of the hands, fingers, elbows, and shoulders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1976 to May 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) 
Albuquerque Regional Office (RO) November 1997 rating 
decision which denied service connection for ulcers and 
arthralgia of the hands, fingers, elbows, and shoulders.


FINDINGS OF FACT

1.  A bleeding gastric ulcer was treated during service, but 
it appears to have healed without residual disability or 
recurrent symptomatology prior to service separation; gastric 
ulcer disease or symptoms associated therewith were not 
diagnosed on service retirement medical examination or at any 
time thereafter.

2.  There is no current medical diagnosis of chronic organic 
disability involving the hands, fingers, elbows, or shoulders 
(other than left ulnar styloid epiphysis), and competent 
medical evidence does not show that any such claimed 
disability is linked to active service, any incident 
occurring therein, or episodes of pain, itching, and/or 
swelling of the hands and elbows treated in service, or right 
shoulder pain reported on medical examination prior to 
service retirement.

3.  There is a current medical diagnosis of left ulnar 
styloid epiphysis which is likely to have had its onset 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
service connection for gastric ulcer disease.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
service connection for chronic organic disability of the 
hands, fingers, elbows, and shoulders (other than left ulnar 
styloid epiphysis).  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's left ulnar styloid epiphysis was incurred 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be allowed for chronic disability, 
resulting from injury or disease, incurred in or aggravated 
by a veteran's period of active service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be allowed on a 
presumptive basis for arthritis and peptic ulcers if the 
pertinent disability becomes manifest to a compensable degree 
within one year after a veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(1999).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124, 126-127 (1993).  The Court established the 
following rules with regard to claims addressing the issue of 
chronicity.  Chronicity under the provisions of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under 
applicable case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded if (1) the condition is observed during 
service, (2) continuity of symptomatology is demonstrated 
thereafter and (3) competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).  A lay person is competent to testify 
only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A mere 
allegation that a disability is service connected is not 
sufficient; the veteran must submit evidence in support of 
his claim which would justify a belief by a fair and 
impartial individual that the claim is plausible.  In order 
for a claim to be well grounded, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and a current disability (medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

Where the determinative issue involves a question of medical 
diagnosis or causation, competent medical evidence to the 
effect that the claim is plausible or possible is required to 
establish a well-grounded claim.  Libertine v. Brown, 9 Vet. 
App. 521 (1996); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Grivois v. Brown, 6 Vet. App. 136, 140 (1994), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation do not constitute evidence sufficient to establish 
a well-grounded claim under 38 U.S.C.A. § 5107(a).  See 
Grottveit, 5 Vet. App. at 93. 

The veteran's service medical records reveal a February 1980 
report of occasional diarrhea and epigastric pain.  On 
examination in April 1980, he indicated that he had 
occasional loose stools.  A June 1987 computerized tomography 
study of the abdomen revealed no abnormality.  On December 
27, 1993, he was admitted to the emergency room with 
complaints of weakness, dizziness, and hematochezia.  He was 
hospitalized for 3 days, during which a 1.5 centimeter (cm) 
antral gastric ulcer and duodenal bulb deformity were 
diagnosed.  In January 1994, it was noted he had upper 
gastrointestinal bleed in December 1993 and was found to have 
a 1.5 cm gastric ulcer; on examination, he indicated that he 
was asymptomatic, and clinical assessment was "stable."  In 
April 1994, it was reported that he was asymptomatic; upper 
gastrointestinal series revealed a normal gastric chamber, no 
evidence of a healing ulcer, a normal C-loop, and adequately 
distending duodenal bulb and proximal small bowel.  On 
follow-up medical examination in June 1994, he was 
asymptomatic.  On examination in February 1995, a history of 
bleeding gastric ulcer was noted.  An undated clinical note 
indicates he had a gastric ulcer with gastrointestinal 
bleeding on December 28, 1994.  On service retirement medical 
examination in October 1996, he reported a history of 
hospitalization due to a bleeding ulcer in 1994, but no 
abnormal finding was noted on clinical evaluation of his 
abdomen and viscera conducted in October 1996.  

Service medical records also reveal a May 1988 report of 
right hand and forearm swelling and decreased range of motion 
following an insect bite.  In May 1990, the veteran reported 
right hand tenderness and itching due to an insect bite.  On 
follow-up examination later in May 1990, it was noted that 
erythema and edema on the dorsum of the right hand were 
improving; on examination, there was moderate erythema, 
edema, and warmth of the right hand, and 
epitrochlear/axillary nodes were noted; a possible diagnosis 
of gout was indicated.  On follow-up examination in May 1990, 
resolving cellulitis involving the dorsum of the right hand 
was diagnosed.  In November 1991, he complained of right 
forearm rash, itching, and swelling due to an insect bite.  
In May 1993, he indicated that he experienced itching of the 
left wrist, noting that he was bitten by an insect 6 months 
earlier; on examination, pruritic papula on left wrist was 
diagnosed.  In March 1994, he reported right elbow pain; on 
examination, there was evidence of right elbow edema without 
bruising, and the elbow was tender to palpation; the clinical 
assessment was tennis elbow.  In February 1995, he reported 
elbow pain and stiffness; clinical assessment was left 
epicondylitis.  On follow-up examination in March 1995, he 
indicated that he had bilateral elbow pain for a "long 
time;" on examination, there was no evidence of swelling, 
and range of motion was full; X-ray study of the elbows was 
normal; the clinical assessment was no orthopedic condition 
deserving any specific treatment.  On service retirement 
medical examination in October 1996, he reported a history of 
rheumatism, frequent right shoulder pain, and intermittent 
tennis elbow, but no abnormal finding was identified on 
actual clinical evaluation of his upper extremities.  

On VA medical examination in August 1997, the veteran 
indicated he had diarrhea with black tarry stools during 
service in 1992-93, and that he was hospitalized in intensive 
care for 3 days with a diagnosis of 3 gastric ulcers (one of 
which was bleeding).  He denied a history of epigastric pain, 
nausea, or vomiting, but indicated that he noticed black 
stools 3 or 4 times since 1993 (the last one 3 or 4 weeks 
prior to the examination).  On examination, the abdomen was 
flat, soft and non-tender.  Upper gastrointestinal series was 
normal.  History of bleeding gastric ulcers, a history of 
recurrent melena, and "no evidence of bleeding at present" 
were diagnosed.

On VA medical examination in August 1997, the veteran 
indicated he had morning stiffness in the hands and fingers 
for 7 years, and intermittent stiffness and aching in the 
shoulders and elbows.  On examination, there was no evidence 
of deformity, swelling, tenderness, or impaired range of 
motion involving the wrists, hands, fingers, shoulders, or 
elbows.  X-ray study of the hands revealed an ununited 
epiphysis of the ulnar styloid on the left, but the study was 
otherwise normal.  History of intermittent arthralgia of the 
hands, fingers, elbows, and shoulder was diagnosed, and the 
examiner indicated "normal physical examination."  

Clinical records from the William Beaumont Army Medical 
Center (AMC) in September 1997 reveal a report of history 
bleeding ulcers in 1992, treated with Zantac, and arthritis 
involving the veteran's wrists.  On examination, an 
unconfirmed diagnosis of ulcer disease was indicated.

In December 1997, the veteran was evaluated at Beaumont AMC, 
seeking documentation of an active bleeding ulcer and 
arthralgia of the elbows.  On examination and review of 
available clinical records, the physician indicated that the 
veteran had a gastric ulcer with gastrointestinal bleeding on 
December 28, 1994, and that he experienced lateral epicondyle 
pain in February 1995.  The clinical assessment was, in 
pertinent part, "joint pains."

Based on the foregoing, the Board believes that service 
connection for left ulnar styloid epiphysis is warranted.  
Although the service medical records do not show specific 
injury or trauma to the left wrist, and left ulnar styloid 
epiphysis was not diagnosed or specifically treated during 
active service, he indicated he developed recurrent pain and 
stiffness involving the left wrist in service (and was 
treated for left wrist itching following an insect bite in 
May 1993).  Left ulnar styloid epiphysis was not evident, 
clinically, prior to his service entrance in 1976, but it was 
diagnosed shortly after service separation in May 1997 (see 
August 1997 VA medical examination report).  Thus, resolving 
the benefit of any doubt in the veteran's favor, the Board 
finds that his current left ulnar styloid epiphysis developed 
during active service.  38 C.F.R. § 3.102 (1999).

Regarding the claim of service connection for gastric ulcers, 
the Board finds that the claim is not well grounded.  In 
particular, while service medical records reveal that gastric 
ulcer and gastrointestinal bleeding were diagnosed and 
treated (on an inpatient basis) during service in December 
1993, the records show that the ulcer healed without any 
objectively demonstrable residual disability prior to service 
separation in May 1997.  On several follow-up examinations 
after the December 1993 diagnosis and treatment of a bleeding 
gastric ulcer, it was indicated that he was asymptomatic.  No 
contemporaneous symptoms or disability were diagnosed on 
service retirement medical examination in October 1996 (at 
which time a history of bleeding ulcers was indicated), and 
only a history of bleeding gastric ulcers was indicated on VA 
medical examination in August 1997.  Most importantly, the 
veteran sought clinical documentation of an active gastric 
ulcer disease at Beaumont AMC in December 1997.  Although 
past history of a bleeding ulcer was indicated at that time, 
a current disability was not diagnosed.  Thus, as a current 
confirmed diagnosis of gastric ulcer disease is not supported 
by objective medical evidence, the veteran's claim must be 
denied as not well grounded.  See Rabideau, 2 Vet. App. 14; 
see also Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the 
absence of proof of a present disability there can be no 
valid claim).

The Board notes that on service retirement medical 
examination in October 1996, the veteran reported a history 
of a bleeding ulcer requiring hospitalization in 1994, that 
an undated clinical note in service documented that gastric 
ulcer was treated on December 28, 1994, and that the 
veteran's treating physician at the Beaumont AMC in December 
1997, referred to history of gastric ulcer treatment on 
December 28, 1994.  However, the entirety of the record shows 
that a bleeding gastric ulcer, requiring hospitalization, was 
diagnosed and treated in December 1993 rather than December 
1994 (see e.g. the service medical records, the August 1997 
VA medical examination report at which time the veteran 
reported hospitalization due to gastric ulcer in 1992-93; no 
reference has been made, by or on behalf of the veteran, with 
regard to hospitalization/bleeding gastric ulcer treatment on 
more than one occasion during service).

With regard to the claimed disability involving the veteran's 
hands, fingers, elbows, and shoulders (with the exception of 
left ulnar styloid epiphysis), the Board finds that such 
claims are not well grounded.  Although his service medical 
records reveal reports of pain, swelling, and itching of the 
hands (following insect bites) and elbows and shoulder pain 
(including diagnoses of right tennis elbow and left 
epicondylitis), chronic organic disability involving the 
hands, fingers, elbows, and/or shoulders was not diagnosed at 
the time of the 1996 service retirement medical examination 
or indeed at any time thereafter.  The pertinent 
joints/extremities were examined by VA in August 1997, as 
discussed above, but no objective demonstrable abnormality 
was identified at that time (with the exception of left ulnar 
styloid epiphysis).  Moreover, while the clinical assessment 
on evaluation at Beaumont AMC in December 1997 was "joint 
pains," (at which time pertinent medical history of in-
service treatment was identified), chronic organic disability 
involving the hands, fingers, elbows, and shoulders were not 
diagnosed.  Accordingly, as there is no current confirmed 
diagnosis of organic disability of the veteran's hands, 
fingers, elbows, and/or shoulders (with the exception of left 
ulnar styloid epiphysis), the claims must be denied as not 
well grounded.  See Rabideau, 2 Vet. App. 14; see also 
Brammer, 3 Vet. App. 223 (in the absence of proof of a 
present disability there can be no valid claim).

The Board is mindful of the veteran's contention that he 
currently has a gastric ulcer disease and chronic disability 
involving the hands, fingers, elbows, and/or shoulders (in 
addition to left ulnar styloid epiphysis), and that such 
disability is related to active service.  While the 
credibility of his contention is not challenged and his 
competence to testify with regard to observable symptoms of 
recurrent pain in the pertinent joints and having black 
stools is noted, consistent with Cartright v. Derwinski, 
2 Vet. App. 24 (1991), he is simply not competent, as a lay 
person, to render a medical diagnosis of gastric ulcer 
disease or chronic organic disability of the hands, fingers, 
elbows, and/or shoulders, or to provide a nexus or 
etiological link between in-service symptoms and any current 
symptomatology.  See Grivois, 6 Vet. App. at 140, citing 
Espiritu, 2 Vet. App. at 494. 

Finally, the evidence of record does not show, nor is it 
contended by or on behalf of the veteran, that the claimed 
gastric ulcer disease or disability involving the hands, 
fingers, elbows, or shoulders are related to combat service; 
thus, the provisions of 38 U.S.C.A. § 1154(b) (West 1991) are 
not applicable in these claims.

If a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, VA does not have a duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 1 
Vet. App. at 81-82.  

The RO has advised the veteran of the evidence necessary to 
establish a well-grounded claim, and he has not indicated the 
existence or availability of any medical evidence (not 
already of record) that would well ground his claims of 
service connection for gastric ulcer disease or chronic 
disability of the hands, fingers, elbows, and/or shoulders 
(other than left ulnar styloid epiphysis).  Epps v. Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for gastric ulcer disease is denied.

Service connection for chronic organic disability of the 
hands, fingers, shoulders, and elbows (with the exception of 
left ulnar styloid epiphysis) is denied.

Service connection for left ulnar styloid epiphysis is 
granted.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 

